Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (SFF and SFP Optical Transceivers, Fujikura Technical Review, 2003; “Abe”) in view of Kaiser et al. (CL-TWE Mach-Zehnder Modulators on InP: Central Elements in Transmitter PICs of Increasing Complexity, ICTON 2017, We.B5.1; “Kaiser”), further in view of Doerr et al. (2013/0209020; “Doerr”) and further in view of Chagnon et al.("1λ, 6 bits/symbol, 280 and 350 Gb/s Direct Detection Transceiver using Intensity Modulation, Polarization Multiplexing, and Inter-Polarization Phase Modulation," in Optical Fiber Communication Conference Post Deadline Papers, OSA Technical Digest, 2015, paper Th5B.2.; “Chagnon”).
Regarding claim 1, Abe discloses in Tables 1-3 and Figures 2-4, 6 and 11, and related text, a pluggable optical module SFP (Small Form-factor Pluggable optical transceiver) comprising: a pluggable electric connector (fig. 2) configured so as to be insertable into and removable from an optical transmission apparatus, (fig. 4) and capable of transmitting/receiving a data signal to/from the optical transmission apparatus; (fig. 3) a pluggable optical receptor configured so that an optical fiber can be inserted thereinto and removed therefrom. (figs. 2 and 4).

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Abe such that the pluggable optical receptor is configured to output the first and second optical signals because the resultant dual IQ configuration would enhance capacity. Kaiser, p. 2 (“In this case two IQM (Fig.1) are integrated in order to double the aggregate transmitter PIC capacity by using either two optical wavelengths (2λ-IQM) or two polarization states (DP-IQM), … This particular PIC architecture represents in general a powerful building block when the transmitter capacity has to be increased even further due to the integration of more than two channels … Recently at HHI fabricated IQM PICs additionally integrate semiconductor optical amplifiers (SOA) for low optical insertion loss in each IQ channel. Initial results of first fabricated devices reveal e/o 3 dB bandwidths of 27 GHz and insertion losses of less than 6 dB at 100 mA SOA current.”) and p. 3 (“A 4-channel 1550 nm CL-TWE IQM transmitter PIC has been developed for 4λ-WDM, 2λ-DP and multi-channel OFDM applications…”).
Further regarding claim 1, Doerr discloses in figures 2 and paragraphs [0043], [0046], and [0047] photodiodes that monitor optical power and facilitate IQ control loops. Doerr, pars. [0043], [0046], and [0047].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kaiser in view of Abe (in accordance with Doerr’s diode tap feedbacks) to comprise:

light-intensity monitoring unit for monitoring intensities of the first and second optical signals; Kaiser, figs. 1 and 4; Doerr, pars. [0043], [0046], and [0047];
control unit for controlling a gain of the drive unit so as to adjust a difference between the intensities of the first and second optical signals based on a result of the monitoring by the light-intensity monitoring unit; Kaiser, figs. 1 and 4; Doerr, pars. [0043], [0046], and [0047];
because the resulting configuration would facilitate single laser polarization intensity and phase modulation. Chagnon, 1. Introduction.
Regarding claims 2-9, as dependent upon claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kaiser in view of Abe, further in view of Doerr, and further in view of Chagnon to comprise:
2. The pluggable optical module according to claim 1, further comprising drive-signal monitoring unit for monitoring amplitudes of the first and second drive signals, wherein the control unit controls the gain of the drive unit based on a result of the monitoring by the drive-signal monitoring unit. Kaiser, p. 2 (“In this case two IQM (Fig.1) are integrated in order to double the aggregate transmitter PIC capacity by using either two optical wavelengths (2λ-IQM) or two polarization states (DP-IQM), …”) and Chagnon, fig. 2 and related text (“An optical on-off switch and two PCs allow for comparing and equating the power on each polarization after the PBC. Before the emulator, VODL1 
3. The pluggable optical module according to claim 2, wherein the control unit sets first and second target values, and controls the gain of the drive unit so that the amplitude of the first drive signal becomes equal to the first target value and the amplitude of the second drive signal becomes equal to the second target value. Kaiser, p. 2 (“In this case two IQM (Fig.1) are integrated in order to double the aggregate transmitter PIC capacity by using either two optical wavelengths (2λ-IQM) or two polarization states (DP-IQM), …”) and Chagnon, fig. 2 and related text (“An optical on-off switch and two PCs allow for comparing and equating the power on each polarization after the PBC. Before the emulator, VODL1 delays the IM waveform such that the PM waveform is applied at the proper time on the IM field.).
4. The pluggable optical module according to claim 3, further comprising storage unit for storing the results of the monitoring by the light-intensity monitoring unit and the drive-signal monitoring unit, wherein the control unit sets the first and second target values by referring to the storage unit and a control signal received from the optical transmission apparatus. Kaiser, p. 2 (“In this case two IQM (Fig.1) are integrated in order to double the aggregate transmitter PIC capacity by using either two optical wavelengths (2λ-IQM) or two polarization states (DP-IQM), …”) and Chagnon, fig. 2 and related text (“An optical on-off switch and two PCs allow for comparing and equating the power on each polarization after the PBC. Before the emulator, VODL1 delays the IM waveform such that the PM waveform is applied at the proper time on the IM field.).

6. The pluggable optical module according to claim 1, further comprising light-intensity adjustment unit capable of adjusting light intensities of the first and second optical signals output from the optical signal output unit, wherein the light-intensity adjustment unit shuts off outputs of the first and second optical signals when a wavelength switching instruction is input from the optical transmission apparatus to the control unit, the optical signal output unit switches wavelengths of the first and second optical signals after shutting off the outputs, and the control unit controls the gain of the drive unit so as to adjust the difference between the intensities of the first and second optical signals after the switching of the wavelength. Kaiser, p. 2 (“In this case two IQM (Fig.1) are integrated in order to double the aggregate transmitter PIC capacity by using either two optical wavelengths (2λ-IQM) or two polarization states (DP-IQM), …”) and Chagnon, fig. 2 and related text (“An optical on-off switch and two PCs allow for comparing and equating the power on each polarization after the PBC. Before the emulator, VODL1 
7. The pluggable optical module according to claim 1, wherein the drive unit outputs third and fourth drive signals by amplifying the data signal, the optical signal output unit outputs a third optical signal modulated according to the third drive signal and a fourth optical signal modulated according to the fourth drive signal, the light-intensity monitoring unit monitors intensities of the third and fourth optical signals, and the control unit controls the gain of the drive unit so as to adjust differences among the intensities of the first, second, third and fourth optical signals based on a result of the monitoring by the light-intensity monitoring unit. Kaiser, p. 3 (“A 4-channel 1550 nm CL-TWE IQM transmitter PIC has been developed for 4λ-WDM, 2λ-DP and multi-channel OFDM applications…”).
8. The pluggable optical module according to claim 1, wherein: the optical signal output unit outputs a quadrature modulation signal; the first optical signal is an I-signal; and the second optical signal is a Q-signal. Kaiser, p. 3 (“A 4-channel 1550 nm CL-TWE IQM transmitter PIC has been developed for 4λ-WDM, 2λ-DP and multi-channel OFDM applications…”).
9. The pluggable optical module according to claim 7, wherein: the optical signal output unit outputs a polarization-multiplexed signal; the first and second optical signals are X-polarized signals; and the third and fourth optical signals are Y-polarized signals. Kaiser, p. 3 (“A 4-channel 1550 nm CL-TWE IQM transmitter PIC has been developed for 4λ-WDM, 2λ-DP and multi-channel OFDM applications…”).

Regarding independent claims 10 (system) and 11 (method), it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kaiser in view of Abe, further in view of Doerr, and further in view of Chagnon, as applied in the rejection of claims 1-9 (device) to comprise:
10. An optical communication system comprising: an optical fiber configured to transmit an optical signal; a pluggable optical module configured so that the optical fiber can be inserted thereinto and removed therefrom, and configured to output the optical signal to the optical fiber; and an optical transmission apparatus configured so that the pluggable optical module can be inserted thereinto and removed therefrom, and configured to control the pluggable optical module, wherein the pluggable optical module comprises: a pluggable electric connector configured so as to be insertable into and removable from an optical transmission apparatus, and capable of transmitting/receiving a data signal to/from the optical transmission apparatus; drive unit for outputting first and second driving signals by amplifying the data signal; optical signal output means for outputting a first optical signal modulated according to the first drive signal and a second optical signal modulated according to the second drive signal; light-intensity monitoring unit for monitoring intensities of the first and second optical signals; control unit for controlling a gain of the drive unit so as to adjust a difference between the intensities of the first and second optical signals based on a result of the monitoring by the light-intensity monitoring unit; and a pluggable optical receptor configured so that an optical fiber can 
11. A method for controlling a pluggable optical module, comprising: transmitting/receiving a data signal to/from an optical transmission apparatus through a pluggable electric connector, the pluggable electric connector being configured so as to be insertable into and removable from the optical transmission apparatus; outputting first and second driving signals by amplifying the data signal; outputting a first optical signal modulated according to the first drive signal and a second optical signal modulated according to the second drive signal; outputting a result of monitoring of intensities of the first and second optical signals; controlling an amplification gain of the data signal so as to adjust a difference between the intensities of the first and second optical signals based on the result of the monitoring; and outputting the first and second optical signals through a pluggable optical receptor, the pluggable optical receptor being configured so that an optical fiber can be inserted thereinto and removed therefrom.
because the resultant systems and methods would enable using single laser polarization intensity and phase modulation; Chagnon, 1. Introduction; to enhance the signal carrying capacity of Abe’s “Hot-pluggable modules.” Abe, p. 2. Kaiser, p. 2 (“In this case two IQM (Fig.1) are integrated in order to double the aggregate transmitter PIC capacity by using either two optical wavelengths (2λ-IQM) or two polarization states (DP-IQM), … This particular PIC architecture represents in general a powerful building block when the transmitter capacity has to be increased even further due to the integration of more than two channels … Recently at HHI fabricated IQM PICs additionally integrate semiconductor optical amplifiers (SOA) for low optical insertion loss in each IQ channel. Initial results of first fabricated devices reveal e/o 3 dB bandwidths of 27 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883